DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner interprets “for producing a core preform from a glass preform, the core preform which extends along a center axis and constitutes a part of an optical fiber preform and in which a refractive index profile defined along a radial direction on a cross-section orthogonal to the center axis is adjusted to a predetermined shape”, which are in lines 1-5 of claim 1 as part of the preamble of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims an after-treatment step executed after the glass synthesis step, the after-treatment step of collapsing the m glass preform samples each having a hollow structure to obtain the m solidified core preform samples.  However, based on the specification ([0003] and [0066]), it is the step of producing the glass preform that includes a glass synthesis step and an after-treatment step not the m glass preform samples. Claims 2-11 depend from claim 1 and claims 2-11 are also rejected under 35 U.S.C. 112(a).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Examiner acknowledges Applicant’s amendment to clarify the claims.  However, there are still 35 U.S.C. 112(b) issues with the amended claims.  The amendments to claim 1 have changed the scope of claim 1, and the Examiner will reference 35 U.S.C. 112(b) issues based on the amended claim.
Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. 
In claim 1, lines 1-13, Applicant claims in a glass synthesis step producing the glass preform to be the core preform, and the glass preform having a cross-section in which a plurality of glass layers are concentrically arranged so as to be matched with the cross-section of the core preform and surround the center axis.  Since the glass synthesis step is producing the glass preform to be the core preform, it is unclear to the Examiner what Applicant is claiming by the glass preform having a cross-section in which a plurality of glass layers are concentrically arranged to match with the cross-section of the core preform.  If the glass preform is to be the core preform, it is unclear what active step is being claimed by having a cross-section with a plurality of glass layers concentrically arranged to match (i.e. correspond) to a cross-section of the core reform.  Please clarify the matching/correspondence between the core preform and the glass preform, since it has been interpreted they are the same preform.   Further, Applicant in the preamble (lines 1-2) claims the method for producing a core preform from a glass preform.  This suggests the core preform and the glass preform have a relationship which has not been clearly defined in the claim.  Additionally, applicant has recited “in a glass synthesis step”, and it is unclear whether a glass synthesis step has been positively recited.  
Applicant claims performing a first dividing step or a second dividing step “that defines a correspondence relation between radial positions on a cross-section of an i-th (=1 to m) core preform sample among m (an integer of 2 or more) core preform samples produced in the past and radial positions on a cross-section of an i-th glass preform sample, the cross-section of the i-th glass preform sample being constituted by glass layers of the i-th glass preform sample, the i-th core preform sample being obtained by sintering the i-th glass preform sample”, it is unclear to the Examiner what active steps Applicant is attempting to claim in preforming a first dividing step or second dividing step after the term “that defines”.  The claim section in lines 15-21 above, appears to claim a result of performing a first dividing step or a second dividing step with the term “that defines”.  Further, if it is interpreted “that defines” provides for steps in a first dividing step or second dividing step, it is unclear to the Examiner what active steps are required that defines a correspondence relation between radial positions of an i-th core preform sample and radial positions on a cross section of an i-th glass preform sample, and it is unclear to the Examiner if the first or second dividing step require producing core preform samples, glass preform samples, and sintering the i-th glass preform sample, since the i-th core preform sample being obtained by sintering the i-th glass preform sample.  Please clarify lines 15-21 of the claim by clarifying “active steps”, such as producing core preform samples and glass preform samples, sintering the i-th glass preform sample, etc.  
Applicant further recites “the first dividing step dividing an adjustment region included in the cross-section of the i-th core preform sample into n (an integer of 2 or more) sections along the radial direction and then dividing a region included in the cross-section of the i-th glass preform sample and corresponding to the adjustment region along the radial direction to correspond to n division sections serving as the n sections on one-to-one basis”.  Due to the lack of clarity in lines 15-21 above with reference to active steps, lines 22-28 are indefinite.  Further, it is unclear to the Examiner what defines an adjustment region in the cross-section of the i-th core preform sample, a region in the i-th glass preform sample, and what is required in the step of “corresponding to the adjustment region along the radial direction to correspond to n division sections serving as the n sections on one-to-one basis”. Please clarify an adjustment region in the cross section of the i-th core preform sample and “corresponding . . . to correspond”.
Applicant further recites “the second dividing step dividing an adjustment region included in the cross-section of the i-th glass preform sample into n (an integer of 2 or more) sections along the radial direction and then dividing a region included in the cross-section of the i-th core preform sample and corresponding to the adjustment region along the radial direction to correspond to n division sections serving as the n sections on one-to-one basis”.  Due to the lack of clarity in lines 15-21 above with reference to active steps, lines 22-28 are indefinite.  Further, it is unclear to the Examiner what defines an adjustment region in the cross-section of the i-th glass preform sample, a region in the i-th core preform sample, and what is required in the step of “corresponding to the adjustment region along the radial direction to correspond to n division sections serving as the n sections on one-to-one basis”.   Please clarify an adjustment region in the cross section of the i-th glass preform sample and “corresponding. . . to correspond”.
In summary, it is unclear to the Examiner what active steps are being claimed in the pretreatment step of performing a first dividing step or a second dividing step in lines 15-35.  Lines 15-35 of the claim are generally narrative and indefinite .  Further, at this point in the claim, it is unclear what the relationship between a pretreatment step, core preform samples, and glass preform samples with “in a glass synthesis step” and a core preform or glass preform in lines 1-13 of the claim. 
Applicant further claims producing glass synthesis actual result data in lines 36-45, calculating a correlation in lines 46-50, and calculating a doping amount in lines 51-53.  Due to the lack of clarity with the first dividing step and the second dividing step and lack of clarity of the corresponding steps in the first dividing step and the second dividing step that includes n division sections related to a k-th division section, lines 36-53 are indefinite. 
Further in lines 36-45 of producing glass synthesis actual-result data doping amount data in reference to the i-th glass preform sample, but fails to disclose a step of doping in the first dividing step or second dividing step of the pretreatment step.  Doping is only recited “in a glass synthesis step”.  Please clarify including doping amount data in reference to the core preform sample/samples and the glass preform sample/samples.  
Further, The Examiner interprets the wherein statement in lines 54-59 as applying to the glass synthesis step in lines 6-13 of claim 1.  It is unclear to the Examiner what applicant is claiming, since it is unclear what the correspondence is between one or more glass layers belonging to a k-th glass synthesis section on the inner peripheral surface or the outer peripheral surface and the k-th division of each of the m core preform samples, which are produced in the past and part of the pretreatment step, and the in a glass synthesis recited in lines 6-13 that is completely separate from the pretreatment step, since the “in a glass synthesis” section has not been tied to the pre-treatment step.  It should be noted “in a glass synthesis” section involves a core preform and glass preform and the pretreatment step/section involves core preform samples and glass preform samples, which are not recited in the glass synthesis step.  Therefore, it is unclear to the Examiner what method is being claimed in claim 1.  
Regarding claim 1 amendment, lines 60-62, Applicant has added a wherein statement lines 60-62.  This wherein statement is indefinite since the after-treatment step references m glass preform samples in the pretreatment step in lines 15-35, which are indefinite.  Further, Claim 1 recites the limitation "the m solidified core preform sample" in line 62.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice.  In general claim 1 fails to clearly define active steps throughout the claim and fails to define the relationships between a core preform, a glass preform, glass preform sample/samples and core preform sample/samples with the steps of “in a glass synthesis step”, “pretreatment step” (which is buried in a wherein statement), and an after-treatment step.  Claims 2-11 share dependency from claim 1 and therefore lack clarity.
Regarding claim 2, due to the lack of clarity in claim 1 the Examiner is unable to determine what Applicant is attempting to claim in claim 2.  The Examiner notes the following observations in claim 2.  Applicant recites a step of satisfying the following expression (1) by a predetermined function and in the wherein statement in lines 10-16 producing the core preform given by the following expression (2) on line 14.  It is unclear to the Examiner what active steps are involved in satisfying a relation of the following expression (1) by a predetermined function f, and what active steps are being claimed in lines 10-16 of the core preform to be produced given the following expression (2) on line 14. Applicant further recites a k-th glass synthesis section in the i-th glass preform sample (line 3), it is unclear to the Examiner what represents a k-th glass synthesis section in the i-th glass preform sample.  Applicant has recited a k-th division section (line 2) corresponding to n division sections but this references claim 1, which is indefinite.  Therefore, there is lack of clarity for a section number lk of a k-th glass synthesis section.  Additionally, Applicant has recited the terms rk in relation to lk, which is indefinite (see discussion above).  Applicant has recited M(rk)opt, M(rk)i as being indexes of flow rate (slm) of the refractive index adjusting agent M.  The refractive index adjusting agent M is only recited “in a glass synthesis” and has not been recited in the first dividing step and second dividing step which provides for i-th glass preform samples or i-th core preform samples .  it is unclear what Applicant is attempting to claim with a predetermined function f, the rk serving as a radial index representing the k-th division section in the i-th core preform sample, the lk serving as a radial index representing the k-th division in the i-th glass preform sample, and the doping amount M in the k-th division of the i-th core preform sample.  Please clarify claim 2.
Response to Arguments
Applicant's arguments in response to the 35 U.S.C. 112(b) rejections filed Nov. 8, 2022  have been fully considered but they are not persuasive.
Applicant’s arguments in response to prior art rejections are moot since no prior art rejections have been presented due to the amendment to claim 1.  
Applicant on pg. 8 of the Remarks, responds to a paragraph quoted by Applicant, as on pg. 2 of the office action, dated May 10, 2022.  Applicant submits that the claimed pretreatment step is prepared to specify a relationship between a refractive index and a dopant flow rate from preform samples produced in the past.  However, the paragraph quoted, only addresses issues with lines 1-13 prior to reciting the pretreatment step.  In lines 1-13, there is nothing claimed about preform samples produced in the past.  Any recitation of producing anything in the past isn’t recited until line 18 of claim 1.  Therefore, lines 1-13 are indefinite since the matching/correspondence between the core preform and the glass preform has been interpreted as the same preform.
In the arguments (pg. 8), Applicant references optimized control of a flow rate of GeCl4 for a core preform to be produced and in flow optimization control data for exactly matching an actually-produced refractive index profile and the designed profile.  Applicant (pg. 9) states in order to specify the above relationship it is necessary to use the core preform samples after sintering and the glass preform samples before sintering and then further references a portion of the specification.  The Examiner maintains, while this explains the purpose of the invention, this is not persuasive for the Examiner to withdraw the 35 U.S.C. 112(b) rejection of claim 1, and the Examiner maintains claim 1 is indefinite (see 35 U.S.C. 112(b) rejection above).  Further, Applicant is arguing features which are not claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., optimized control of a flow rate of GeCl4 for a core preform to be produced and in flow optimization control data for exactly matching an actually-produced refractive index profile and the designed profile) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Applicant has noted amendments to the claims in lines 15-35, but as stated in the 35 U.S.C. 112(b) rejection of claim 1 above, claim 1 is still indefinite.  Therefore, the Examiner maintains the rejection of independent claim 1 and dependent claims 2-11 under 35 U.S.C. 112(b).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/              Primary Examiner, Art Unit 1741